Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 18, 2021

                                        No. 04-21-00416-CV

                                       Kimi-Lyn MURRAY,
                                            Appellant

                                                  v.

                                         Phillip MURRAY,
                                               Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-19449
                         The Honorable Monique Diaz, Judge Presiding


                                           ORDER

         On March 22, 2021, appellant filed a statement of inability to afford payment of
court costs in the trial court. See TEX. R. CIV. P. 145(a). The clerk’s record does not
contain an order from the trial court overruling appellant’s statement, and nothing in our
records indicates the court conducted a hearing on that issue. See id. R. 145(f) (party who
files a statement of inability to pay “must not be ordered to pay costs” without notice and
a hearing and “detailed findings that the declarant can afford to pay costs”). On July 2,
2021, the trial court signed a final judgment, and on September 30, 2021, appellant timely
filed her notice of appeal. On October 21, 2021, appellant filed a second statement of
inability to afford payment of court costs in the trial court.

        On November 17, 2021, Mary Oralia Berry, one the court reporters in this case,
filed a notification of late record stating that she does not believe her portion of the record
“is pertinent to the portions of the record [appellant] has designated in her appeal.” Ms.
Berry alleges that it would “place[] an undue burden on [her] to produce the record at no
cost,” and she states she “would like to file a motion to contest” appellant’s statement of
inability to afford payment of court costs.

       The Texas Rules of Appellate Procedure do not give us authority to overrule an
appellant’s claim of inability to pay fees for preparing the appellate record. See TEX. R.
APP. P. 20, cmt. to 2016 change. Accordingly, if Ms. Berry wishes to contest appellant’s
statement of inability to afford payment of court costs, we ORDER her to file a motion
in the trial court that complies with Texas Rule of Civil Procedure 145 by November 29,
2021. If Ms. Berry files such a motion in the trial court, we further ORDER her to notify
this court in writing of that filing by December 1, 2021. If Ms. Berry does not file a
motion in the trial court and notify us of that filing by the dates specified in this order, we
will assume she has abandoned her contest to the appellant’s statement of inability to
afford payment of court costs, and her volume of the reporter’s record must be filed in
this court by December 20, 2021.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court